



EX 10.27






SELECT COMFORT CORPORATION


Executive Tax and Financial Planning Program
(Revised July 6, 2016)




Summary


◦
CEO eligible for up to $15,000 per fiscal year of executive tax and financial
planning services.

◦
Senior Vice Presidents eligible for up to $8,000 per fiscal year of executive
tax and financial planning services.

◦
Reimbursable services include tax preparation and planning, financial planning,
estate planning, employer stock & stock option planning and related legal fees.
Money management fees and brokerage fees are not reimbursable.

◦
All amounts will be considered taxable wages to executives and will not be
“grossed up” for any resulting taxes.

◦
Services must be performed, invoiced and turned in prior to the last payroll in
the fiscal year of services provided.










